Citation Nr: 1507411	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, rated 10 percent prior to April 13, 2013 and 20 percent from April 13, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 22, 2011.

3.  Entitlement to a TDIU from September 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976 and from January 1977 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  (Additional evidence was received in June and July 2008, and a statement signed by the Veteran was received in August 2008, within the one year period to appeal an April 2008 rating decision which denied an increased rating for the service-connected low back disability.  However, the additional evidence was not relevant to the low back, and the statement did not express disagreement with the April 2008 rating decision denial of an increased rating for the service-connected low back disability.  Rather, the statement specifically referenced increased low back symptoms following left knee surgery in June 2008.  As such, the Board finds that the statement may not be reasonably construed as a notice of disagreement with the April 2008 rating decision.)

During the course of the appeal, in a May 2013 rating decision, the RO increased the rating assigned for the Veteran's lumbar spine disability from 10 percent to 20 percent, effective from April 13, 2013.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status, as reflected on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an increased rating for degenerative arthritis of the lumbar spine (rated 10 percent prior to April 13, 2013 and 20 percent from April 13, 2013), and entitlement to a TDIU prior to September 22, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record demonstrates that, from September 22, 2011, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met from September 22, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the issue decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The record reflects that the Veteran has been unemployed since November 2009.  The Veteran contends that he is totally disabled by reason of his service-connected disabilities.

TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system, such as orthopedic system, are considered to be one disability.  Id.

Including from September 22, 2011, service connection has been in effect for status post total replacement of the left knee, rated as 30 percent disabling; traumatic mydriasis of the left eye with absent direct and consensual light reflexes, bilateral, and diplopia, rated as 20 percent disabling; chronic cervical myofasciitis, rated as 10 percent disabling prior to February 20, 2013 and as 20 percent disabling from February 20, 2013; degenerative arthritis of the lumbar spine, rated as 10 percent disabling prior to April 13, 2013 and as 20 percent disabling from April 13, 2013; chronic fatigue as an undiagnosed illness, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; degenerative joint disease of the right wrist, rated as 10 percent disabling; right leg radiculopathy, rated as 10 percent disabling from April 13, 2013; bilateral pes planus, rated as noncompensable prior to April 13, 2013 and 10 percent from April 13, 2013; and right leg length discrepancy associated with status post total replacement of the left knee, rated as noncompensable.  The Veteran's combined rating was 70 percent from September 22, 2011, and 80 percent from April 13, 2013.  38 C.F.R. § 4.25.

Taking into consideration the bilateral factor and the single body system, the pertinent schedular criteria based on rating percentages have been met from September 22, 2011.  38 C.F.R. § 4.16(a).

Further, based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the evidence of record shows that the Veteran is unable to follow a substantially gainful occupation consistent with his education and occupational history due to his service-connected disabilities, from September 22, 2011.

On his TDIU application (VA Form 21-8940), received in July 2009, the Veteran indicated that he had a 12th-grade education and that he had personnel administration training in the Navy.  The Veteran indicated that he had worked at a VA medical facility as a health technician from February 1993 to the present.  In an updated April 2013 VA Form 21-8940, he indicated that he became too disabled to work in October 2008, and last worked full-time in October 2008, because of his service-connected back, spine and bilateral leg disabilities.  However, he also indicated that he had remained employed until October 2009.

A VA Form 21-4192 dated in February 2010, from a VA Healthcare System, indicates that the Veteran retired on November 7, 2009.  It was noted that he worked 40 hours weekly from February 1993 to November 2009 as a health technician.  The record reflects that he was approved for disability retirement in October 2009.

Initially, the Board finds that given the severity of the Veteran's cervical and lumbar spine, left knee, right leg, and bilateral foot disabilities, he is unable to seek and maintain employment in any occupation that requires physical tasks.

To that effect, the Veteran underwent a VA general medical examination in April 2013.  After reviewing the claims file and conducting a clinical examination of the Veteran, the VA examiner opined that the Veteran's service-connected lumbar spine, feet, left knee, leg length discrepancy, and right wrist disabilities will impair his ability to perform physical occupational tasks.  The examiner also opined that the Veteran's service-connected chronic fatigue as an undiagnosed illness will impair his ability to perform both sedentary and physical occupational tasks.  Specifically, the examiner noted that the Veteran was unable to ambulate for any significant distance, or more than one block, given his back, foot, and knee pain; he could not bend over or lift any objects over 10 pounds due to back pain.  During the examination, the Veteran also reported that it was hard for him to pick up objects, type, or perform strenuous activities with his hands and wrist.  The examiner concluded that 

Overall, the [Veteran] is unable to seek and maintain gainful employment in an occupation that requires physical tasks due to limitations listed above.  While he does have a few limitations that impac[t] his ability to perform a sedentary occupation (tension headaches, obstructive sleep apnea, chronic fatigue), these disabilities are mild in severity and despite these limitations he should be able to seek employment performing a sedentary job.  An ideal job would be a desk job (reception, operating cash register, etc) where he would be able to take short breaks if he became fatigued or developed tension headaches, with minimal physical activity (i.e. minimal walking, lifting, - due limitations listed above).

However, although the April 2013 VA examiner opined that despite the Veteran's physical limitations he should be able to seek employment performing a sedentary job, the Board finds that the Veteran's ability to work in a position consistent with his prior work experience is greatly limited as administrative positions would require more than minimal physical activities, such as walking, lifting and carrying objects.

During the September 2013 Board hearing, the Veteran testified that his work experience has primarily been in the administrative field.  He served as an administrative specialist while in service.  After separation from service, he worked in an administrative function as a military ambassador in a VA medical facility for 16 and 1/2 years before he retired by reason of disability.

Various lay statements from the Veteran's family and friends, dated in March 2009, report that the Veteran used to be very active but since his left knee replacement surgery in June 2008, he had significantly decreased activity level and physical capabilities.  In a May 2010 written statement, the Veteran's wife reported that the Veteran had continuous back pain, left knee pain, and neck pain at least 4 days a week, which lasted all day long.  He would get severe back and leg pain whenever he tried to help around the house and every time he drove he had pull over and rest every 20 to 30 minutes.  He no longer could pick up his granddaughter.  She stated that he could not work anymore because he could not stand or sit for an extended period of time.

The Veteran's supervisor, A.S., stated in March 2009 that the Veteran, due to his back and right leg pain, was unable to perform his duties as an ambassador, which included transporting patients, walking around the medical center to greet and help patients and visitors to find their way around.  He related that presently, the Veteran was regulated to assist Voluntary Service by performing clerical duties.

Social Security Administration records dated in July 2009 reflect that the Veteran had worked as an ambassador (assistant/secretary/escort) at a VA Medical Center, from February 1993 to the present.  His duties involved administrative and personnel matters, as well as transporting or escorting patients.  He reported after his June 2008 left knee surgery, he had discrepancy in the length of his right and left legs, which caused pressure and numbness in the right leg.  Due to increased lower back pain, he could not stand or sit too long.  He also reported that when he came back to work in August 2009 after his left knee surgery, he was put on limited duty for three months where he sat behind a desk part of the time and picked up laboratory works the rest of the time; this caused severe pain in the low back and right leg and he could not work anymore.  In his May 2009 notice of disagreement, the Veteran reported low back pain with prolonged sitting or standing. He stated that since the knee replacement, he had been having numbness in his right leg from the knee to hip about 75 percent of the time.

The Board finds that the lay statements of record are competent and credible evidence regarding the effect of the Veteran's service-connected disabilities on his daily living and occupational functioning.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant).

Despite the April 2013 VA examiner's opinion, the Veteran testified during the September 2013 hearing that he could not work in a desk job as he could not sit or stand for an extended period of time, and he could not write or type because of his service-connected right wrist disability.  This contention is supported by July 2009 and April 2010 letters from the Veteran's private physician, Dr. Raymond Fuller, who stated that the Veteran has to alternate sitting and standing to relieve knee, low back and neck pain.  Additionally, a January 2012 VA wrist examiner opined that the Veteran's right wrist disability impacted his ability to work because he was unable to write or lift heavy objects.

Given that the Veteran is right-handed and he could not write or type with his right hand, and that he is not able to sit or stand for any prolonged period of time, the Board finds it not feasible that he can work in an administrative position where he would be able to successfully perform his duties.  Even the type of jobs that was suggested by the April 2013 VA examiner to be ideal for the Veteran, i.e. reception or operating cash register, would normally require typing, register punching, or standing or sitting for some prolonged time periods.

Furthermore, the April 2013 VA examiner's opinion was made in regard to only some of the Veteran's service-connected disabilities, and the respective effects of the Veteran's service-connected and nonservice-connnected disabilities on his employability are not differentiated.

Accordingly, while there is no single opinion addressing the combined effect of all the Veteran's service-connected disabilities, in determining whether those disabilities preclude gainful employment, considering the lay statements, as well as the medical evidence of record regarding the severe functional impairments exhibited by each of his service-connected disabilities, as well as his educational and employment history, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that VA is not required to obtain a single medical opinion considering the combined impact or effects of all the Veteran's service-connected disabilities).  Accordingly, a TDIU is warranted from September 22, 2011.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted from September 22, 2011.


REMAND

In September 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  However, the VLJ who conducted the September 2013 Board hearing is no longer employed by the Board.  In an October 2014 letter, the Veteran was notified of this fact and was offered the opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717.  In October 2014, he submitted a statement in response, in which he expressed concern about the delay in adjudication of his appeal that would result if he elected to appear for another hearing.  However, despite expressing such concerns, on a signed form attached to his statement, the Veteran specifically requested a video conference hearing before another VLJ of the Board.  The Veteran must be afforded the opportunity for such hearing.

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Therefore, a request for his complete Social Security records should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  In doing so, the RO must consider whether the claim for entitlement to a TDIU prior to September 22, 2011, should be referred to the Director, Compensation and Pension Service, for extraschedular rating under the provisions of 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  

3.  Thereafter, if any benefit sought on appeal has not been granted, schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board.  A copy of the notice of the hearing issued to the Veteran with copy to his representative must be included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


